Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimbrell (US. Pub. NO. 2013/0194067 A1) in view of Delalat (US. Pub. NO. 2006/0128305 A1) and Orlassino et al. (US. Pub. No. 2009/0158423 A1; hereinafter “Orlassino”).

Regarding claim 1, Kimbrell teaches a mobile terminal configured to switch between a locked state and an unlocked state in which unauthorized access of the mobile terminal is prevented (see Kimbrell, fig. 4, locked state 410, unlocked state 450), comprising: 
a wireless LAN communication circuit (see Kimbrell, fig. 5, 540, para. [0057,60], wi-fi network);
 a wireless communication circuit transmitting and receiving information to and from a base station (See Kimbrell, fig. 5, 511, BS 519); 
a memory for storing (see Kimbrell, fig. 5, memory 524); 
a Bluetooth transceiver which performs short-range wireless communications (see Kimbrell, fig. 5, 540, para. [0057,60]);
a processor controlling the Bluetooth transceiver (see Kimbrell, fig. 5, 538) to search for the another mobile terminal and determine whether the another mobile terminal is within range to conduct short-range wireless communications with the Bluetooth transceiver (see Kimbrell, para. [0057], fig. 7, monitor local connections, para. [0067]), wherein the Bluetooth transceiver performs short-range wireless communications with the another mobile terminal when the another mobile terminal is determined to be within range (see Kimbrell, para. [0060]); 
a location detector for determining a location of the mobile terminal via GPS (see Kimbrell, para. [0060], GPS); and
a display (see Kimbrell, fig. 5, display 522) displaying: 
second information corresponding to an unlock operation when the mobile terminal is in the locked state (see Kimbrell, fig. 1, 110); 
wherein the processor is configured to: 
switch the mobile terminal from the unlocked state to the locked state when the mobile terminal is not used for a predetermined period of time (see Kimbrell, fig. 4, lock timer 460, para. [0033]); 
switch the mobile terminal from the lock state to the unlocked state when it receives input of a password by a user and the inputted password accepted (see Kimbrell, fig. 4, 430, para. [0033]). 
Kimbrell is silent to teaching that
wherein the wireless LAN communication circuit transmitting and receiving information to and from a wireless router;
wherein the memory for storing a password corresponding to the mobile terminal and information about another mobile terminal; 
wherein the Bluetooth transceiver performs short-range wireless communications when information about the another mobile terminal is stored in memory;
wherein the display displaying first information to indicate that the another mobile terminal is within range based on the determination; and
wherein the inputted password is accepted when the inputted password matches the stored password; and 
the processor configured to perform biometric authentication to authenticate the user based on a face match operation and switch the mobile terminal from the lock state to the unlocked state when the biometric authentication is performed.
In the same field of endeavor, Delalat teaches a mobile terminal 
wherein the wireless LAN communication circuit transmitting and receiving information to and from a wireless router (see Delata, fig. 7, WLAN, 2, 71, para. [0093], Wifi LAN);
wherein the memory (see Delalat, fig. 9, memory 91) for storing a password corresponding to the mobile terminal (see Delalat, fig. 9, 99, password comparing unit; para. [0086,95]) and information about another mobile terminal (see Delalat, fig. 8, 85, para. [0094], fig. 9, 92); 
wherein the Bluetooth transceiver performs short-range wireless communications when information about the another mobile terminal is stored in memory (see Delalat, fig. 5, send unlock message 74, para. [0086]);
wherein the display displaying first information to indicate that the another mobile terminal is within range based on the determination (see Delalat, fig. 8, 84, para. [0094], display a list of BT devices); and
wherein the inputted password is accepted when the inputted password matches the stored password (see Delalat, fig. 5, 50, para. [0086]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kimbrell and the teaching of Delalat in order to improve security of mobile devices (see Delalat, para. [0042-43]). 
The combination of Kimbrell and Delalat is silent to teaching that wherein the processor configured to perform biometric authentication to authenticate the user based on a face match operation and switch the mobile terminal from the lock state to the unlocked state when the biometric authentication is performed.
In the same field of endeavor, Orlassino teaches a mobile terminal wherein the processor configured to perform biometric authentication to authenticate the user based on a face match operation and switch the mobile terminal from the lock state to the unlocked state when the biometric authentication is performed (see Orlassino, fig. 2, biometric component 210, para. [0035], facial recognition, fig. 6, 610, para. [0072,74]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Kimbrell and Delalat with the teaching of Orlassino in order to improve security and provide locking system for mobile devices (see Orlassino, para. [0002-5]). 

Regarding claim 2, the combination of Kimbrell, Delalat and Orlassino teaches the mobile terminal according to claim 1, wherein the mobile terminal and the another mobile terminal are mutually registered to the same user (see Delalat, fig. 8, 84,85, para. [0094]).

Regarding claim 3, the combination of Kimbrell, Delalat and Orlassino teaches the mobile terminal according to claim 1, wherein the wireless LAN communication circuit communicates the location of the mobile terminal to another mobile terminal (see Kimbrell, para. [0060], fig. 6, 604, home or office wifi network).

Regarding claim 4, the combination of Kimbrell, Delalat and Orlassino teaches the mobile terminal according to claim 1, further comprising an infrared ray component (see Kimbrell, para. [0057]).

Regarding claim 5, the combination of Kimbrell, Delalat and Orlassino teaches the mobile terminal according to claim 1, wherein the wireless LAN communication circuit performs Wi-Fi Direct communication with the another mobile terminal (see Orlassino, fig. 5, para. [0066,68], direct communication wi-fi).

Regarding claim 6, the combination of Kimbrell, Delalat and Orlassino teaches the mobile terminal according to claim 1, wherein the mobile terminal and the another mobile terminal are mutually locked (see Kimbrell, fig. 7, 704,706).

Regarding claim 7, the combination of Kimbrell, Delalat and Orlassino teaches the mobile terminal according to claim 1, wherein the mobile terminal and the another mobile terminal are mutually unlocked (see Kimbrell, fig. 7, 704,706).

Regarding claim 8, the combination of Kimbrell, Delalat and Orlassino teaches the mobile terminal according to claim 1, wherein the wireless communication circuit communicates the location of the mobile terminal to another mobile terminal (see Kimbrell, fig. 6, 604, para. [0060]).

Regarding claim 9, Kimbrell teaches a system of mobile terminals in communication with each other, comprising: 
a first mobile terminal (see Kimbrell, fig. 1, 100) having: 
a first wireless LAN communication circuit (see Kimbrell, fig. 5, 540, para. [0057,60], wi-fi network);
 a first wireless communication circuit transmitting and receiving information to and from a base station (See Kimbrell, fig. 5, 511, BS 519); 
a first memory for storing (see Kimbrell, fig. 5, memory 524); 
a first Bluetooth transceiver which performs short-range wireless communications (see Kimbrell, fig. 5, 540, para. [0057,60]); 
a location detector for determining a location of the first mobile terminal via GPS (see Kimbrell, para. [0060], GPS); 
a first display displaying information corresponding to an unlock operation when the first mobile terminal is in a locked state (see Kimbrell, fig. 1, 110); and 
a first processor (see Kimbrell, fig. 5, 538); and 
a second mobile terminal (see Kimbrell, fig. 5, para. [0020,40]) having: 
a second wireless LAN communication circuit (see Kimbrell, fig. 5, 540, para. [0057,60], wi-fi network); 
a second wireless communication circuit transmitting and receiving information to and from a base station (See Kimbrell, fig. 5, 511, BS 519); 
a second memory for storing (see Kimbrell, fig. 5, memory 524); 
a second Bluetooth transceiver which performs short-range wireless communications (see Kimbrell, fig. 5, 540, para. [0057,60]); 
a second display displaying information corresponding to an unlock operation when the second mobile terminal is in a locked state (see Kimbrell, fig. 1, 110); and 
a second processor (see Kimbrell, fig. 5, 538), 
wherein the first processor controls the first Bluetooth transceiver to search for the second mobile terminal and determine whether the second mobile terminal is within range to conduct short-range wireless communications between the first Bluetooth transceiver and the second Bluetooth transceiver (see Kimbrell, para. [0057], fig. 7, monitor local connections, para. [0067]), 
wherein the Bluetooth transceiver performs short-range wireless communications with the second mobile terminal when the second mobile terminal is determined to be within range (see Kimbrell, para. [0060]), 
wherein the first processor is configured to: 
switch the first mobile terminal from the unlocked state to the locked state when the first mobile terminal is not used for a predetermined period of time, 
switch the first mobile terminal from the locked state to the unlocked state when it receives input of a password by a user and the inputted password matches the first password, and 
perform biometric authentication to authenticate the user based on a face match operation and switch the first mobile terminal from the lock state to the unlocked state when the biometric authentication is performed; and 
wherein the second processor controls the second Bluetooth transceiver to search for the first mobile terminal and determine whether the first mobile terminal is within range to conduct short-range wireless communications between the second Bluetooth transceiver and the first Bluetooth transceiver, 
wherein the second display displays information to indicate that the first mobile terminal is within range based on the determination, 
wherein the second Bluetooth transceiver performs short-range wireless communications with the first mobile terminal when the first mobile terminal is determined to be within range and when information about the first mobile terminal is stored in the second memory,
 wherein the second processor is configured to: 
switch the second mobile terminal from the unlocked state to the locked state when the second mobile terminal is not used for a predetermined period of time (see Kimbrell, fig. 4, lock timer 460, para. [0033]); 
switch the second mobile terminal from the locked state to the unlocked state when it receives input of a password by a user and the inputted password accepted (see Kimbrell, fig. 4, 430, para. [0033]). 
Kimbrell is silent to teaching that
wherein the first and second wireless LAN communication circuit transmitting and receiving information to and from a wireless router;
wherein the first and second memory for storing a password corresponding to the mobile terminal and information about another mobile terminal; 
wherein the first and second Bluetooth transceivers perform short-range wireless communications when information about the another mobile terminal is stored in memory;
wherein the first and second displays displaying first information to indicate that the another mobile terminal is within range based on the determination; and
wherein the first and second inputted password is accepted when the inputted password matches the stored password; and 
the first and second processors configured to perform biometric authentication to authenticate the user based on a face match operation and switch the mobile terminal from the lock state to the unlocked state when the biometric authentication is performed.
In the same field of endeavor, Delalat teaches a system of a first and a second mobile terminals (see Delalat, fig. 1), 
wherein the first and second wireless LAN communication circuit transmitting and receiving information to and from a wireless router (see Delata, fig. 7, WLAN, 2, 71, para. [0093], Wifi LAN);
wherein the first and second memory (see Delalat, fig. 9, memory 91) for storing a password corresponding to the mobile terminal (see Delalat, fig. 9, 99, password comparing unit; para. [0086,95]) and information about another mobile terminal (see Delalat, fig. 8, 85, para. [0094], fig. 9, 92); 
wherein the first and second Bluetooth transceiver performs short-range wireless communications when information about the another mobile terminal is stored in memory (see Delalat, fig. 5, send unlock message 74, para. [0086]);
wherein the first and second display displaying first information to indicate that the another mobile terminal is within range based on the determination (see Delalat, fig. 8, 84, para. [0094], display a list of BT devices); and
wherein the inputted password is accepted when the inputted password matches the stored password (see Delalat, fig. 5, 50, para. [0086]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kimbrell and the teaching of Delalat in order to improve security of mobile devices (see Delalat, para. [0042-43]). 
The combination of Kimbrell and Delalat is silent to teaching that wherein the first and second processor configured to perform biometric authentication to authenticate the user based on a face match operation and switch the mobile terminal from the lock state to the unlocked state when the biometric authentication is performed.
In the same field of endeavor, Orlassino teaches a system wherein the first and second processor configured to perform biometric authentication to authenticate the user based on a face match operation and switch the mobile terminal from the lock state to the unlocked state when the biometric authentication is performed (see Orlassino, fig. 2, biometric component 210, para. [0035], facial recognition, fig. 6, 610, para. [0072,74]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Kimbrell and Delalat with the teaching of Orlassino in order to improve security and provide locking system for mobile devices (see Orlassino, para. [0002-5]). 

Regarding claims 10-16, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-8, respectively. 

Regarding claim 17, the combination of Kimbrell, Delalat and Orlassino teaches the system according to claim 9, wherein the first mobile terminal includes a push-button switch such that the first mobile terminal switches mode of operation when a user presses the push-button switch (see Kimbrell, fig. 3A, para. [0036]).

Regarding claim 18, the combination of Kimbrell, Delalat and Orlassino teaches the system according to claim 9, wherein the second mobile terminal includes a push-button switch such that the second mobile terminal switches mode of operation when a user presses the push-button switch (see Kimbrell, fig. 3A, para. [0036]).

Regarding claim 19, the combination of Kimbrell, Delalat and Orlassino teaches the system according to claim 9, wherein the first display displays a warning when the second mobile terminal is determined to be out of range (see Delalat, para. [0075]).

Regarding claim 20, Kimbrell teaches a method to switch a mobile terminal between a locked state and an unlocked state in which unauthorized access of the mobile terminal is prevented, comprising: 
transmitting and receiving information by performing wireless LAN communications (see Kimbrell, fig. 5, 540, para. [0057,60], wi-fi network); 
transmitting and receiving information to and from a base station by performing wireless communications (See Kimbrell, fig. 5, 511, BS 519); 
performing Bluetooth short-range wireless communications (see Kimbrell, fig. 5, 540, para. [0057,60]);
controlling the Bluetooth transceiver to search for the another mobile terminal and determine whether the another mobile terminal is within range to conduct Bluetooth short-range wireless communications (see Kimbrell, para. [0057], fig. 7, monitor local connections, para. [0067]), wherein the Bluetooth short-range wireless communications are performed with the another mobile terminal when the another mobile terminal is determined to be within range (see Kimbrell, para. [0060]); 
displaying second information corresponding to an unlock operation when the mobile terminal is in the locked state (see Kimbrell, fig. 1, 110); 
determining a location of the mobile terminal via GPS (see Kimbrell, para. [0060], GPS); 
switching the mobile terminal from the unlocked state to the locked state when the mobile terminal is not used for a predetermined period of time (see Kimbrell, fig. 4, lock timer 460, para. [0033]);
switching the mobile terminal from the locked state to the unlocked state when it receives input of a password by a user and the inputted password accepted (see Kimbrell, fig. 4, 430, para. [0033]). 
Kimbrell is silent to teaching that comprising
 transmitting and receiving information to and from a wireless router;
storing a password corresponding to the mobile terminal and information about another mobile terminal; 
wherein the Bluetooth short-range wireless communications are performed when information about the another mobile terminal is stored in the memory;
displaying, based on the determination, first information to indicate that the another mobile terminal is within range;
performing biometric authentication to authenticate the user based on a face match operation; and 
switching the mobile terminal from the lock state to the unlocked state when the biometric authentication is performed.
In the same field of endeavor, Delalat teaches a method comprising
transmitting and receiving information to and from a wireless router (see Delata, fig. 7, WLAN, 2, 71, para. [0093], Wifi LAN);
storing a password corresponding to the mobile terminal (see Delalat, fig. 9, 99, password comparing unit; para. [0086,95]) and information about another mobile terminal (see Delalat, fig. 8, 85, para. [0094], fig. 9, 92);
wherein the Bluetooth short-range wireless communications are performed when information about the another mobile terminal is stored in the memory (see Delalat, fig. 5, send unlock message 74, para. [0086]);
displaying, based on the determination, first information to indicate that the another mobile terminal is within range (see Delalat, fig. 8, 84, para. [0094], display a list of BT devices).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kimbrell and the teaching of Delalat in order to improve security of mobile devices (see Delalat, para. [0042-43]). 
The combination of Kimbrell and Delalat is silent to teaching that comprising
performing biometric authentication to authenticate the user based on a face match operation; and 
switching the mobile terminal from the lock state to the unlocked state when the biometric authentication is performed.
In the same field of endeavor, Orlassino teaches a method comprising
performing biometric authentication to authenticate the user based on a face match operation  (see Orlassino, fig. 2, biometric component 210, para. [0035], facial recognition, fig. 6, 610, para. [0072,74]); and 
switching the mobile terminal from the lock state to the unlocked state when the biometric authentication is performed (see Orlassino, fig. 2, biometric component 210, para. [0035], facial recognition, fig. 6, 610, para. [0072,74]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Kimbrell and Delalat with the teaching of Orlassino in order to improve security and provide locking system for mobile devices (see Orlassino, para. [0002-5]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teller (8,810,392) and Isgreen (9,339,727) teaches device security systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648